Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2119. MELTON POLLOCK v. AKOSHUA WILLIAMS-WADE.

      This case began as an action for damages in magistrate court. Following an
adverse ruling, defendant Melton Pollock appealed to the state court, which entered
a judgment awarding $2,969.00 to plaintiff Akoshua Williams-Wade. Pollock then
appealed directly to this Court. We lack jurisdiction for two reasons.
      First, OCGA § 5-6-35 (a) (6) requires the filing of an application for
discretionary appeal “in all actions for damages in which the judgment is $10,000.00
or less.” Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Second,
because the order at issue disposes of a de novo appeal from a magistrate court
decision, OCGA § 5-6-35 (a) (11) also required Pollock to follow the discretionary
appeal procedures. See Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453
SE2d 119) (1995).
      Pollock’s failure to comply with the discretionary appeal procedures deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           08/03/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.